Citation Nr: 1614998	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-42 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1984 until June 1993.  Thereafter, the Veteran was a member of the Army National Guard.  The Veteran also had periods of active duty for training (ACDUTRA) prior to his active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides with the RO in Chicago, Illinois.

In his October 2009 substantive appeal, the Veteran requested a Board hearing.  In December 2012, the Veteran presented testimony at a live videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system file.

These matters were previously remanded by the Board in July 2012 and March 2013, and have since been returned to the Board for further appellate review.

In his substantive appeal, the Veteran limited his appeal only as to the issues of entitlement to service connection for a bilateral ankle disability, a low back disability, and a left wrist disability.  In a June 2013 rating decision, the RO granted entitlement to service connection for a left wrist disability, effective May 16, 2006, the date the Veteran filed his initial claim for benefits.  As this represents a full grant as to that claim sought on appeal, the Board has limited its scope accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains the December 2012 hearing transcript, and other documents duplicative of what is in VBMS.  


FINDINGS OF FACT

1.  A bilateral ankle disorder did not manifest during service, within one year of separation from service, and has not been shown to be otherwise causally related to service.

2.  A lumbar spine disorder did not manifest during service, nor within one year of separation from service, and has not been shown to be otherwise causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's May 2006 claim for service connection for bilateral ankle disabilities and a low back disability, and prior to the adjudication of that claim in July 2007, the RO mailed the Veteran a letter in July 2006 fully addressing the notice elements for service connection, disability ratings, and effective dates.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and VA medical records.  The Veteran has not identified any other relevant private treatment records, or outstanding VA medical records for the RO to assist him in obtaining.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In June 2013, VA provided the Veteran with a VA ankle examination and a VA back examination.  In November 2013, an addendum opinion was provided.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Those examination and reports, including the addendum, are adequate.  Here, the VA examination reports shows that the examiners considered the relevant history of the Veteran's bilateral ankle disorder and low back disorders, addressed his symptoms, and provided opinions with supporting rationale.

Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The Board also finds compliance with the July 2012 and March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In July 2012, this case was remanded to schedule the Veteran for his requested live videoconference hearing before a Member of the Board.  The Veteran has since presented hearing testimony in December 2012 before the undersigned Veterans Law Judge.  In March 2013, this case was remanded to obtain outstanding VA medical records; to obtain relevant, outstanding private treatment records previously identified by the Veteran; to provide the Veteran a VA ankle examination; and to provide the Veteran a VA back examination.

A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives.  VA medical records were requested and provided.  The private medical records identified by the Veteran were requested and provided.  The Veteran was afforded VA examinations for his claimed bilateral ankle and low back disorders, and the examination reports included the requested findings.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  The Board will proceed to address the merits of the claim.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015).

An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Bilateral ankle disorder

The Veteran seeks entitlement to service connection for a bilateral ankle disorder, which he asserts had its onset during a period of active service.

The Veteran's April 1982 and November 1984 entrance examinations showed a normal clinical examination of the feet.  In August 1987, a right ankle sprain was assessed following the Veteran twisting his ankle while playing football.  In April 1988, a mild sprain of the right ankle was assessed after he twisted his foot while walking.  In June 1982 the Veteran complained of left ankle pain lasting one month.  Upon examination the swelling was down and there was full range of motion, but there was redness on the medial aspect of the foot and a callous formation with probable staph infection.  In May 1989, there was an inversion injury of the right ankle.  Radiographic results were negative for fracture or dislocation, and the assessment was strain.  An April 1990 report of medical examination showed normal findings for the feet.  No active duty service discharge examination was conducted.  The Veteran's November 1999 National Guard enlistment examination indicated normal findings for the feet.  In the accompanying report of medical history, the Veteran denied foot trouble.

Since separation from service, there are no treatment records that show complaints of, or treatment for a bilateral ankle disorder.

The Veteran was first afforded a VA joints examination in June 2007.  At that time the Veteran reported experiencing bilateral ankle stiffness after sitting or resting for 30 minutes, occasional swelling, and fatigability after standing or walking 30 to 60 minutes.  The Veteran denied symptoms of pain, instability, and locking.  Upon radiographic testing of the bilateral ankles, there were no fractures, lesions of the bones, joint abnormalities, or soft tissue lesions.  The impression was that the ankles were normal.  The examiner diagnosed myalgia of the ankles.  The examiner opined that the Veteran's current bilateral ankle symptoms were less likely than not related to his military service.  In support of that opinion, the examiner noted that ankle sprain residuals typically presented as laxity, stiffness, and arthritic changes, and the Veteran had only generalized stiffness.   

At the December 2012 hearing, the Veteran testified that since service, he continued to experience ankle stiffness.

The Veteran was afforded a VA ankle examination in June 2013.  At that time the Veteran denied any ankle conditions diagnosed or treated since military service.  He stated that he currently experienced pain and stiffness in his ankles after prolonged sedentary positioning that resolved upon walking around and "loosening" them up.  He denied experiencing any redness, swelling, or functional loss.  Upon review of the Veteran's claims folder and in-person examination, the examiner diagnosed degenerative joint disease of the bilateral ankles.  The examiner opined that the Veteran's currently diagnosed bilateral ankle degenerative joint disease was less likely related to his military service.  In support of that opinion, the examiner noted that the Veteran had several in-service ankle sprains and ankle pain that were treated as acute and conservatively.  The examiner stated that there was no evidence of a persistent ankle condition or chronic disability, as acute sprains are not of the severity to expect to result in a persistent disability pattern.  The examiner further noted that there were no treatment records related to the Veteran's ankles following service, which was consistent with the examiner's opinion that the Veteran's in-service ankle sprains did not result in a chronic disability.  In addition, the examiner noted that the 2007 radiographic testing results showed normal bilateral ankles; and the 2013 radiographic testing results showed early degenerative changes.  According to the examiner, those early degenerative changes were commonly caused by age, obesity, and occupational overuse, consistent with the Veteran's age and occupation as a correctional officer.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for bilateral ankle disabilities.  

The first element of service connection requires the presence of a current disability.  The 2007 and 2013 VA examinations show diagnoses of bilateral ankle myalgia and degenerative joint disease.  But pain is not a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Therefore, the only currently diagnosed disability for which service connection may be granted is bilateral ankle degenerative joint disease.  The second element of service connection is also met as the service treatment records indicate in-service ankle sprains.  The issue, then, is nexus.  

The Veteran's currently diagnosed bilateral ankle degenerative joint disease is a form of arthritis, which is subject to the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  Accordingly, where the evidence shows a chronic disease in service or a notation during service with a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. 
§ 3.303(b).  Additionally, where a Veteran served ninety days or more of active service, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. § 3.307(a) (2015).  As the Veteran's bilateral ankle degenerative joint disease was not diagnosed by radiographic testing until the 2013 VA examination, and was noted to not be present at the 2007 VA examination, it did not manifest within one year of separation from service.  

In addition, the record does not support a finding of continuity of symptomatology following service.  See Walker, 708 F.3d 1331.  Since the filing of his claim, the Veteran has asserted that his ankle symptoms have persisted since separation from service.  The Board does not find these lay statements credible as this testimony conflicts with other evidence of record, namely the Veteran's 1999 National Guard entrance examination and report of medical history in which the Veteran denied having any foot problems, and no foot problems were noted upon examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board thus finds that continuity of symptomatology has not been established.  Accordingly, service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not warranted.

Lastly, the probative evidence of record does not support a finding of a causal relationship between the Veteran's current bilateral ankle disorder and his in-service ankle sprains.  In particular, the 2013 VA examiner adequately explained that the Veteran's in-service acute ankle sprains had resolved without chronic disability, and that his current diagnosis was related to his age and occupation as a corrections officer.  The Board finds the opinion of the 2013 VA examiner to be highly probative and therefore afforded great weight, as it was based on a review of the Veteran's relevant medical history, took into consideration the Veteran's contentions, and was supported by an adequate rationale.  There is not contradictory medical opinion or competent, credible, and probative lay opinion of record.

In sum, the probative evidence of record does not show that the Veteran's currently diagnosed bilateral ankle degenerative joint disease is etiologically related to his in-service ankle sprains.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for bilateral ankle degenerative joint disease is denied.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

      Low back disorder

The Veteran also seeks entitlement to service connection for a low back disorder, which he asserts had its onset during a period of active service.

The Veteran's April 1982 and November 1984 entrance examinations showed a normal clinical evaluation of the back.  In December 1986, the Veteran presented with complaints of low back pain without trauma, and was assessed as having a minor muscle spasm.  In January 1988, the Veteran presented with complaints of "knotted back muscles" after playing basketball.  The assessment was lumbar sprain.  An April 1990 report of medical examination showed normal findings for the spine.  In March 1991, the Veteran presented with complaints of pain and stiffness in the upper back after lifting heavy objects and was assessed as having muscle strain.  The Veteran's November 1999 National Guard enlistment examination indicated normal findings for the spine.  In the accompanying report of medical history, the Veteran denied recurrent back pain.  

Following separation from active duty service, the treatment records are silent for any back complaints until September 2003, when the Veteran presented to an emergency room with complaints of back pain.  At that time the Veteran reported a history of lower back pain.  Radiographic testing results were normal for the lower back, and the Veteran was assessed as having low back strain with tight iliotibial tract.

Of record are treatment records from the Veteran's private chiropractor that show treatment for low back pain and stiffness from 2007 until 2013.  On the initial consultation form, it was reported that the Veteran's lower back pain had its onset a few weeks prior, and that he had a prior occurrence of low back pain 20 years ago.  Radiographic testing from June 2007 showed decreased disc space at L5-S1, and subluxations.  In February 2009 the diagnosis was lumbar nerve compression with radiating left leg pain described as having a gradual, slow onset.

At the December 2012 hearing, the Veteran testified that while in service he would "throw[] out" his back shoveling snow, and would be given Motrin.  He explained that his muscles would knot up and pull.  He stated that this occurred while he was 100 miles from the base, so he did not report to sick call for these injuries, and instead continued shoveling snow.  He stated that during the winter, he would be required to shovel snow 6 to 7 times.  He reported that it was never severe enough to cause him to seek treatment upon returning to base.  The Veteran reported that since service, his back would continue to spasm.  He reported that his back spasms were treated with a TENS unit and chiropractic care.

In a May 2013 statement, the Veteran reported that he injured his lower back several times shoveling deep snow while in service, but did not seek treatment at those times because he was miles from base.

The Veteran was afforded a VA back examination in June 2013.  At that time the Veteran reported that while in-service he was treated conservatively for low back pain associated with shoveling snow.  He was unsure of the dates of treatments, but remembered being given Motrin.  He denied any lower back diagnosis currently or since military service.  The Veteran reported that he was seen by a chiropractor for longstanding pain, stiffness, and muscle spasm in the lower back.  He reported that these symptoms were constantly present to some degree, with flare-ups occurring 4 times per year.  Upon review of the Veteran's claims file and in-person examination, the examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine was less likely related to his military service.  In support of that opinion, the examiner noted that although the Veteran had been treated conservatively for acute back pain due to overexertion in the military and reported several years of back pain and chiropractic care, acute back strains were not of the severity to be expected to result in a chronic disability pattern, as evidenced by the silence of the Veteran's STRs for continued symptoms or treatment.  The examiner noted that there was no evidence of a chronic back condition persisting from military service.  The examiner further stated that the remote onset of degenerative changes were more consistent with the Veteran's age and occupation as a correctional officer.  

Following the addition of the Veteran's chiropractic records to the claims folder, the claims folder was returned to the June 2013 examiner for an addendum opinion addressing the additional evidence.  Upon review of the addition evidence, the examiner stated that the new information reflected the current ongoing condition, but did not provide any evidence that would support a nexus between the Veteran's lower back disability and his military service.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for a low back disability.

The record shows that at that 2013 VA examination the diagnosis was degenerative disc disease of the lower back, in satisfaction of the first element of service connection.  The second element of service connection is also met as the service treatment records back muscle spasm and sprain.  The issue, then, is nexus.  

The Veteran's degenerative disc disease is a type of arthritis.  Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (treating intervertebral disc syndrome as a type of osteoarthritis).  As noted above, arthritis is a chronic disease for service connection purposes.  38 C.F.R. § 3.309(a).  Radiographic testing from 2003 indicated normal results for the lower back, therefore the Veteran's degenerative disc disease was not diagnosed during service, nor within one year of separation from service.  

The Board also finds that the Veteran's degenerative disc disease was not noted during service and has not been productive of continuous symptoms since the Veteran's separation from service.  Since the filing of his claim, the Veteran has stated that he has experienced low back symptoms since separation from service.  The Board finds this testimony not credible as it conflicts with other evidence of record, namely the Veteran's 1999 National Guard entrance examination and report of medical history in which the Veteran specifically denied experiencing recurrent back pain, and no back problems were noted upon clinical examination.  In addition, at the Veteran's 2007 initial chiropractor consultation, he reported having a recent flare up of back pain, and that he previously had a similar episode 20 years prior.  These statements also conflict with his current assertions and are, accordingly, neither credible nor of significant probative value.  See Caluza, 7 Vet. App. at 511.  Accordingly, the Board finds that continuity of symptomatology has not been established and service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not warranted.

Lastly, the probative evidence of record does not otherwise support a finding of a causal relationship between the Veteran's current low back disorder and his in-service back sprain and spasms.  In particular, the 2013 VA examiner adequately explained that the Veteran's in-service acute back strains were not of the severity to be expected to result in a chronic disability pattern.  Instead, the examiner reasoned that the remote onset of degenerative changes were more consistent with the Veteran's age and occupation as a correctional officer.  The Board finds the opinions of the 2013 VA examiner to be highly probative and therefore afforded great weight, as it was based on a review of the Veteran's relevant medical history, took into consideration the Veteran's contentions, and was supported by an adequate rationale. 

In sum, the probative evidence of record does not show that the Veteran's currently diagnosed degenerative disc disease of the lower back is etiologically related to his in-service back strains.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for degenerative disc disease of the lower back is denied.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for a low back disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


